Exhibit 10.26

FOURTH AMENDMENT

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This FOURTH AMENDMENT to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this May 3, 2013, by and between SILICON
VALLEY BANK (“Bank”) and PEREGRINE SEMICONDUCTOR CORPORATION, a Delaware
corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of June 30, 2010 (as amended from time to
time, including by that certain First Amendment to Second Amended and Restated
Loan and Security Agreement dated as of April 22, 2011, that certain Second
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
December 30, 2011 and that certain Third Amendment to Second Amended and
Restated Loan and Security Agreement dated as of February 14, 2013, as the same
may from time to time be further amended, modified, supplemented or restated,
the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.1 (Revolving Advances). Section 2.1.1(a) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“(a) Availability. Subject to the terms and conditions of this Agreement, Bank
shall make Advances not exceeding the Availability Amount. Notwithstanding the
foregoing, Bank shall not be obligated to make an Advance unless Borrower
provides evidence satisfactory to Bank that Borrower is in compliance with the
covenants set forth in Section 6.7 for the two consecutive quarters immediately
preceding the date of Borrower’s request for such Advance. Amounts borrowed
hereunder may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.”



--------------------------------------------------------------------------------

2.2 Section 2.3 (Payment of Interest on the Credit Extensions). Section 2.3 of
the Loan Agreement hereby is amended and restated in its entirety to read as
follows:

“2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rates.

(i) Advances. Each Advance shall bear interest on the outstanding principal
amount thereof from the date when made, continued or converted until paid in
full at a rate per annum equal to (i) for Prime Rate Advances, the Prime Rate,
and (ii) for LIBOR Advances, the LIBOR Rate plus the applicable LIBOR Rate
Margin. On and after the expiration of any Interest Period applicable to any
LIBOR Advance outstanding on the date of occurrence of an Event of Default or
acceleration of the Obligations, the amount of such LIBOR Advance shall, during
the continuance of such Event of Default or after acceleration, bear interest at
a rate per annum equal to the Prime Rate plus five percent (5.00%). Pursuant to
the terms hereof, interest on each Advance shall be paid in arrears on each
Interest Payment Date. Interest shall also be paid on the date of any prepayment
of any Advance pursuant to this Agreement for the portion of any Advance so
prepaid and upon payment (including prepayment) in full thereof. All accrued but
unpaid interest on the Advances shall be due and payable on the Revolving Line
Maturity Date.

(ii) Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change.

(iii) LIBOR Advances. The interest rate applicable to each LIBOR Advance shall
be determined in accordance with Section 2.3(a)(i) hereunder. Subject to
Sections 3.5 and 3.6, such rate shall apply during the entire Interest Period
applicable to such LIBOR Advance, and interest calculated thereon shall be
payable on the Interest Payment Date applicable to such LIBOR Advance. The LIBOR
Rate Margin applicable to LIBOR Advances shall be determined on the basis of
Borrower’s trailing twelve (12) month EBITDA, as reported to Bank in Borrower’s
financial statements provided pursuant to Section 6.2(c), and such LIBOR Rate
Margin shall be adjusted promptly upon each receipt of such financial
statements.

(b) Computation of Interest. Any interest hereunder will accrue from day to day
and is calculated on the basis of the actual number of days elapsed and a year
of 360 days. In computing interest on any Credit Extension, the date of the
making of such Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.

(c) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”) unless Bank otherwise elects from time to time in
its sole discretion to impose a smaller increase. Fees and expenses which are
required to be paid by Borrower pursuant to the Loan Documents (including,
without limitation, Bank Expenses) but are not paid when due shall bear interest
until paid at a rate equal to the highest rate applicable to the Obligations.
Payment or acceptance of the increased interest rate provided in this
Section 2.3(c) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Bank.

(d) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(e) Computation; 360-Day Year. In computing interest, the date of the making of
any Credit Extension shall be included and the date of payment shall be
excluded; provided, however, that if any Credit Extension is repaid on the same
day on which it is made, such day shall be included in computing interest on
such Credit Extension. Interest shall be computed on the basis of a 360-day year
for the actual number of days elapsed.

(f) Debit of Accounts. Bank may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes Bank when due. These debits shall not constitute
a set-off.



--------------------------------------------------------------------------------

(g) Interest Payment Date. Unless otherwise provided, interest is payable
monthly on the first (1st) calendar day of each month.

2.3 Section 2.4 (Fees). Section 2.4(a) of the Loan Agreement hereby is amended
and restated in its entirety to read as follows:

“(a) Revolving Line Commitment Fee. A fully earned, non refundable commitment
fee of Twenty Five Thousand Dollars ($25,000) on each anniversary of the Second
Amendment Effective Date;”

2.4 Section 3.5 (Procedures for Borrowing). Section 3.5 of the Loan Agreement
hereby is amended and restated in its entirety, and new Sections 3.6 through 3.7
hereby are added to the Loan Agreement, as follows:

“3.5 Procedures for Borrowing.

(a) Advances.

(i) Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, an Advance shall be made upon
Borrower irrevocable written notice delivered to Bank by electronic mail in the
form of a Notice of Borrowing executed by an Authorized Signer or without
instructions if any Advances is necessary to meet Obligations which have become
due. Such Notice of Borrowing must be received by Bank prior to 12:00 p.m.
Pacific time, (i) at least three (3) Business Days prior to the requested
Funding Date, in the case of any LIBOR Advance, and (ii) on the requested
Funding Date, in the case of a Prime Rate Advance, specifying: (1) the amount of
the Advance; (2) the requested Funding Date; (3) whether the Advance is to be
comprised of LIBOR Advances or Prime Rate Advances; and (4) the duration of the
Interest Period applicable to any such LIBOR Advances included in such notice;
provided that if the Notice of Borrowing shall fail to specify the duration of
the Interest Period for any Advance comprised of LIBOR Advances, such Interest
Period shall be one (1) month. In addition to such Notice of Borrowing, Borrower
must promptly deliver to Bank by electronic mail a completed Transaction Report
executed by an Authorized Signer together with such other reports and
information, including without limitation, sales journals, cash receipts
journals, accounts receivable aging reports, as Bank may request in its sole
discretion.

(ii) On the Funding Date, Bank shall credit proceeds of an Advance to the
Designated Deposit Account and, subsequently, shall transfer such proceeds by
wire transfer to such other account as Borrower may instruct in the Notice of
Borrowing. No Advances shall be deemed made to Borrower, and no interest shall
accrue on any such Advance, until the related funds have been deposited in the
Designated Deposit Account.

3.6 Conversion and Continuation Elections.

(a) So long as (i) no Event of Default exists; (ii) Borrower shall not have sent
any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Advances, Borrower may, upon irrevocable
written notice to Bank:

(1) elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;

(2) elect to continue on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date; or

(3) elect to convert on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date into Prime Rate Advances.



--------------------------------------------------------------------------------

(b) Borrower shall deliver a Notice of Conversion/Continuation by electronic
mail to be received by Bank prior to 12:00 p.m. Pacific time (i) at least three
(3) Business Days in advance of the Conversion Date or Continuation Date, if any
Advances are to be converted into or continued as LIBOR Advances; and (ii) on
the Conversion Date, if any Advances are to be converted into Prime Rate
Advances, in each case specifying the:

(1) proposed Conversion Date or Continuation Date;

(2) aggregate amount of the Advances to be converted or continued;

(3) nature of the proposed conversion or continuation; and

(4) if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances or request to convert a LIBOR Advance into
a Prime Rate Advance, Borrower shall be deemed to have elected to convert such
LIBOR Advances into Prime Rate Advances.

(d) Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default exists, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceeds the lesser of the Revolving Line or
the Borrowing Base. Borrower agrees to pay Bank, upon demand by Bank (or Bank
may, at its option, debit the Designated Deposit Account or any other account
Borrower maintains with Bank) any amounts required to compensate Bank for any
loss (including loss of anticipated profits), cost, or expense incurred by Bank,
as a result of the conversion of LIBOR Advances to Prime Rate Advances pursuant
to this Section 3.6(d).

(e) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.

3.7 Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such LIBOR Advance on the basis provided for in
the definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Advances may be made as, or converted to, LIBOR Advances until such time
as Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to LIBOR Advances in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.



--------------------------------------------------------------------------------

(c) Compensation for Breakage or Non-Commencement of Interest Periods. If
(i) for any reason, other than a default by Bank or any failure of Bank to fund
LIBOR Advances due to impracticability or illegality under Sections 3.7(c) and
3.7(d) of this Agreement, a borrowing or a conversion to or continuation of any
LIBOR Advance does not occur on a date specified in a Notice of Borrowing or a
Notice of Conversion/Continuation, as the case may be, or (ii) any complete or
partial principal payment or reduction of a LIBOR Advance, or any conversion of
any LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration, then, in each case, Borrower shall compensate Bank,
upon written request by Bank, for all losses and expenses incurred by Bank in an
amount equal to the excess, if any, of:

(A) the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from
(y) the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may be, to (z) in the case of a
failure to borrow, convert or continue as provided in clause (i) above, the last
day of the Interest Period that would have commenced on the date of such
borrowing, conversion or continuing but for such failure, and in the case of a
payment, reduction or conversion prior to the last day of an Interest Period
applicable to a LIBOR Advance as provided in clause (ii) above, the last day of
such Interest Period, in each case at the applicable rate of interest or other
return for such LIBOR Advance(s) provided for herein (excluding, however, the
LIBOR Rate Margin included therein, if any), over

(B) the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, for a period equal to the remaining
period of such applicable Interest Period provided in clause (A) above.

Bank’s request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error.

(d) Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.7 and under Section 3.8 shall be made as
though Bank had actually funded each relevant LIBOR Advance through the purchase
of a Eurodollar deposit bearing interest at the rate obtained pursuant to the
definition of LIBOR Rate in an amount equal to the amount of such LIBOR Advance
and having a maturity comparable to the relevant Interest Period; provided,
however, that Bank may fund each of its LIBOR Advances in any manner it sees fit
and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 3.7 and under Section 3.8.

(e) LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and
(ii) subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall, at Bank’s option, be
deemed to be rescinded by Borrower and be deemed a request to convert or
continue Advances referred to therein as Prime Rate Advances.

3.8 Additional Requirements/Provisions Regarding LIBOR Advances.

(a) Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any LIBOR Advances relating
thereto (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);



--------------------------------------------------------------------------------

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.8(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.8(a). Determinations and allocations by Bank for purposes of this
Section 3.8(a) of the effect of any Regulatory Change on its costs of
maintaining its obligations to make LIBOR Advances, of making or maintaining
LIBOR Advances, or on amounts receivable by it in respect of LIBOR Advances, and
of the additional amounts required to compensate Bank in respect of any
Additional Costs, shall be conclusive absent manifest error.

(b) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within five
(5) days after demand by Bank, Borrower shall pay to Bank such additional amount
or amounts as will compensate Bank for such reduction. A statement of Bank
claiming compensation under this Section 3.8(b) and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive absent manifest
error.

Notwithstanding anything to the contrary in this Section 3.8, Borrower shall not
be required to compensate Bank pursuant to this Section 3.8(b) for any amounts
incurred more than nine (9) months prior to the date that Bank notifies Borrower
of Bank’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine (9) month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower arising pursuant to this
Section 3.8(b) shall survive the Revolving Line Maturity Date, the termination
of this Agreement and the repayment of all Obligations.

(c) If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Advances, then Bank shall promptly give notice thereof to Borrower. Upon the
giving of such notice, Bank’s obligation to make the LIBOR Advances shall
terminate; provided, however, LIBOR Advances shall not terminate if Bank and
Borrower agree in writing to a different interest rate applicable to LIBOR
Advances.

(d) If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.7(c)). Notwithstanding the foregoing, to the extent a determination by
Bank as described above relates to a LIBOR Advance then being requested by
Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of Section 3.7(c), to (i) rescind such Notice of Borrowing or Notice
of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or
to have outstanding Advances converted into or continued as Prime Rate Advances
by giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.”



--------------------------------------------------------------------------------

2.5 Section 6.2 (Financial Statements, Reports, Certificates). Sections 6.2(a)
and 6.2(b) of the Loan Agreement hereby are amended and restated in their
entireties to read as follows:

“(a) Borrowing Base Reports. Within thirty (30) days after the last day of each
month, (i) aged listings of accounts receivable and accounts payable (by invoice
date) and (ii) perpetual inventory reports for the Inventory valued on a
first-in, first-out basis at the lower of cost or market (in accordance with
GAAP) or such other inventory reports as are requested by Bank in its good faith
business judgment (the “Borrowing Base Reports”); provided, however, that aged
listings of accounts receivable and accounts payable will not be required if
there are no outstanding Advances, but upon Borrower’s request for an Advance
and thereafter, such listings will be required for the previous reporting period
and monthly thereafter.

(b) Borrowing Base Certificate. Within thirty (30) days after the last day of
each month, and together with the Borrowing Base Reports, a duly completed
Borrowing Base Certificate signed by a Responsible Officer; provided, however,
that a Borrowing Base Certificate will not be required if there are no
outstanding Advances, but upon Borrower’s request for an Advance and thereafter,
a Borrowing Base Certificate will be required for the previous reporting period
and monthly thereafter.”

2.6 Section 6.7 (Financial Covenants). Section 6.7 of the Loan Agreement hereby
is amended and restated in its entirety as follows:

“6.7 Financial Covenants. Maintain at all times when there are Advances
outstanding, to be tested as of the last day of each quarter, unless otherwise
noted, on a consolidated basis with respect to Borrower:

(a) Tangible Net Worth. A Tangible Net Worth of at least the Base TNW Amount
increasing annually as of the first (1st) day of each calendar year, beginning
with the 2014 calendar year, by (i) fifty percent of the gross proceeds received
by Borrower from the sale of its equity securities received after the Fourth
Amendment Effective Date and (ii) fifty percent (50%) of the prior twelve
(12) months Net Income, beginning with the January 2013 measuring period.

(b) Liquidity Coverage. A ratio of (i) Liquidity to (ii) all Indebtedness owing
from Borrower to Bank of at least 1.90 to 1.0.

(c) Intentionally Omitted.”

2.7 Section 7.3 (Mergers and Acquisitions). Section 7.3 of the Agreement hereby
is amended and restated in its entirety to read as follows:

“7.3 Mergers or Acquisitions. Except as otherwise permitted in Section 7.1,
merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person
except where (a) total cash consideration, for all such transactions does not in
the aggregate exceed Ten Million Dollars ($10,000,000), (b) no Event of Default
has occurred and is continuing or would exist after giving effect to any such
transactions, (c) Borrower provides evidence satisfactory to Bank that Borrower
will be in compliance with Section 6.7 on a pro forma basis immediately after
giving effect to any such transactions, (d) Borrower is the surviving legal
entity or the target is a wholly owned Subsidiary that becomes a Borrower
hereunder and (e) the Liquidity of Borrower is at least Twenty Million Dollars
($20,000,000) immediately prior to any such transactions. Notwithstanding the
foregoing, a Subsidiary may merge or consolidate into another Subsidiary or into
Borrower.”



--------------------------------------------------------------------------------

2.8 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 hereby are amended and restated in their
entireties as follows:

“Base TNW Amount” is Eighty Five Million Dollars ($85,000,000).

“Borrowing Base” is (a) eighty five percent (85%) of Eligible Accounts plus
(b) Five Million Dollars ($5,000,000) of non-formula availability, all as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may decrease the foregoing amounts and/or
percentages in its good faith business judgment.

“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market,
and if any determination of a “Business Day” shall relate to an FX Contract, the
term “Business Day” shall mean a day on which dealings are carried on in the
country of settlement of the Foreign Currency.

“Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.

“Conversion Date” means any date on which Borrower converts a Prime Rate Advance
to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

“Fourth Amendment Effective Date” is May       , 2013.

“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the first day of each month (or, if that day of the month
does not fall on a Business Day, then on the first Business Day following such
date), and each date a Prime Rate Advance is converted into a LIBOR Advance to
the extent of the amount converted to a LIBOR Advance.

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one, two, three, or six months thereafter, in each case as
Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.



--------------------------------------------------------------------------------

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.

“LIBOR Rate Margin” is (a) if Borrower’s trailing twelve (12) month EBITDA is
equal to or greater than Ten Million Dollars ($10,000,000), two percent
(2.00%) and (b) in all other cases, two and one half percent (2.50%).

“Liquidity” is, at any time, the sum of (a) the aggregate amount of unrestricted
cash, Cash Equivalents and marketable securities (as allowed by Borrower’s board
approved investment policy dated July 20, 2012, which may change from time to
time) held at such time by Borrower in Deposit Accounts or Securities Accounts
subject to Control Agreements in favor of Bank, and (b) the Availability Amount.

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.5(a), substantially in the form of Exhibit F, with appropriate
insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.6, substantially in the form of Exhibit G, with
appropriate insertions.

“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

“Revolving Line Maturity Date” is December 31, 2015.

“Revolving Line” is an Advance or Advances in an amount equal to Twenty Five
Million Dollars ($25,000,000).

2.9 Section 13 (Definitions). Clause (h) of the defined term “Permitted
Indebtedness” in Section 13.1 of the Loan Agreement hereby is amended and
restated in its entirety to read as follows:

“(h) other Indebtedness not otherwise permitted by Section 7.4 not exceeding One
Million Dollars ($1,000,000) in the aggregate outstanding at any time; and”

2.10 Borrower hereby agrees that no later than (i) ninety (90) days after the
Fourth Amendment Effective Date or (ii) the date Borrower requests its first
Credit Extension after the Fourth Amendment Effective Date, Borrower shall
deliver updated Borrowing Resolutions to Bank.

2.11 Exhibit C hereby is replaced with Exhibit C attached hereto.

2.12 Exhibit E hereby is replaced with Exhibit E attached hereto.

2.12 New Exhibit F hereby is added to the Loan Agreement in the form attached
hereto as Exhibit F.



--------------------------------------------------------------------------------

2.13 New Exhibit G hereby is added to the Loan Agreement in the form attached
hereto as Exhibit G.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, hereby are
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
each Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date (and/or concurrently with this Amendment, as applicable) remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of a facility fee of Five Thousand Dollars ($5,000),
which may be debited from any of Borrower’s accounts with Bank and
(c) Borrower’s payment of all Bank Expenses incurred to date, which may be
debited from any of Borrower’s accounts with Bank.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER SILICON VALLEY BANK     PEREGRINE SEMICONDUCTOR CORPORATION
By:   /s/ William T. O’Grady     By:   /s/ Joel Kelter Name:   William T.
O’Grady     Name:   Joel Kelter Title:   Vice President     Title:   Controller

[Signature Page to Fourth Amendment to Second Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING BASE CERTIFICATE

Borrower: Peregrine Semiconductor Corporation

Lender: Silicon Valley Bank

Commitment Amount: $25,000,000

 

ACCOUNTS RECEIVABLE

  

(a)

   Accounts Receivable (invoiced) Book Value as of                             
   $                        

(b)

   Additions (please explain on next page)    $                        

(c)

   Less: Intercompany / Employee / Non-Trade Accounts   
$                        

(d)

   NET TRADE ACCOUNTS RECEIVABLE    $                        

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

  

(e)

   90 Days Past Invoice Date    $                        

(f)

   Credit Balances over 90 Days    $                        

(g)

   Balance of 50% over 90 Day Accounts (Cross-Age or Current Affected)   
$                        

(h)

   N/A    $                        

(i)

   Soietec Accounts in excess of the applicable cap    $                        

(j)

   Contra/Customer Deposit Accounts    $                        

(k)

   U.S. Governmental Accounts    $                        

(1)

   Promotion or Demo Accounts; Guaranteed Sale or Consignment Sale Accounts   
$                        

(m)

   Accounts with Memo or Pre-Billings    $                        

(n)

   Contract Accounts; Accounts with Progress / Milestone Billings   
$                        

(o)

   Accounts for Retainage Billings    $                        

(p)

   Trust / Bonded Accounts    $                        

(q)

   Bill and Hold Accounts    $                        

(r)

   Unbilled Accounts    $                        

(s)

   Non-Trade Accounts (if not already deducted above)   
$                        

(t)

   Accounts with Extended Term Invoices (Net 90+)    $                        

(u)

   Chargeback Accounts / Debit Memos    $                        

(v)

   Product Returns/Exchanges    $                        

(w)

   Disputed Accounts; Insolvent Account Debtor Accounts   
$                        

(x)

   Deferred Revenue, if applicable/Other (please explain on next page)   
$                        

(y)

   Concentration Limits    $                        

(z)

   TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS    $                        

(aa)

   Eligible Accounts (#4 minus #26)    $                        

(bb)    

   ELIGIBLE AMOUNT OF ACCOUNTS (85% of #27)    $                        

BALANCES

  

(cc)

   Maximum Loan Amount    $25,000,000

(dd)

   Total Funds Available Lesser of #29 or (#28 plus $5,000,000)   
$                        

(ee)

   Present balance owing on Line of Credit    $                        

(ff)

   RESERVE POSITION (#30 minus #31)    $                        

 

[Continued on following page.]



--------------------------------------------------------------------------------

Explanatory comments from previous page:

 

 

 

 

 

 

 

 

 

   

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Second Amended and Restated Loan and
Security Agreement between the undersigned and Silicon Valley Bank.

 

     BANK USE ONLY  

COMMENTS:

     Received by:                                                               
  AUTHORIZED SIGNER             Date:                          
                                              

By:                                                             

     Verified:                                                                  

Authorized Signer

     AUTHORIZED SIGNER       

Date:                                                          

     Date:                                                                     
       

 

Compliance Status:        Yes       No

 

  

 



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

TO:       SILICON VALLEY BANK    Date:                                         
FROM: PEREGRINE SEMICONDUCTOR CORPORATION   

The undersigned authorized officer of Peregrine Semiconductor Corporation
(“Borrower”) certifies that under the terms and conditions of the Second Amended
and Restated Loan and Security Agreement between Borrower and Bank (the
“Agreement”):

(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below;
(2) there are no Events of Default; (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Quarterly financial statements with Compliance Certificate

   Quarterly within 45 days    Yes    No

Annual financial statement (CPA Audited) + CC

   FYE within 180 days    Yes    No

10-Q, 10-K and 8-K

   Within 5 days after filing with SEC    Yes    No

Borrowing Base Certificate, A/R & A/P Agings, Inventory Report*

   Monthly within 30 days    Yes    No

Annual Projections

   FYE within 90 days    Yes    No

 

Financial Covenant

   Required      Actual     

Complies

Maintain on a Quarterly Basis:

        

Minimum Tangible Net Worth

     See Schedule I         $                   Yes    No

Minimum Liquidity Ratio

     1.90:1.0                 :1.0       Yes    No

 

* Borrowing Base Certificate and A/P Agings will not be required if there are no
outstanding Advances, but upon Borrower’s request for an Advance and thereafter,
such items will be required for the previous reporting period and monthly
thereafter.



--------------------------------------------------------------------------------

Performance Pricing

  

Applies

Trailing 12 Month EBITDA > $ 10,000,000

   LIBOR + 2.00%,    Yes    No

Trailing 12 Month EBITDA < $10,000,000

   LIBOR + 2.50%    Yes    No

The following financial covenant and performance pricing analyses and
information set forth in Schedule 1 attached hereto are true and accurate as of
the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

PEREGRINE SEMICONDUCTOR CORPORATION    BANK USE ONLY       
Received by:                                                                 
AUTHORIZED SIGNER     

By:                                                                   

     Date:                                                                      
  

Name:                                                             

     Verified:                                                                  

Title:                                                               

     AUTHORIZED SIGNER           Date:                            
                                                

 

Compliance Status:        Yes       No

 

  

 



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants/Performance Pricing

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                                 

 

I. Tangible Net Worth (Section 6.7(a))

Required:             At least the Base TNW Amount increasing annually as of the
first (1st) day of each calendar year, beginning with the 2014 calendar year, by
(i) fifty percent of the gross proceeds received by Borrower from the sale of
its equity securities received after the Second Amendment Effective Date and
(ii) fifty percent (50%) of the prior twelve (12) months Net Income. “Base TNW
Amount’ is Eighty Five Million Dollars ($85,000,000).

 

Actual:       A.    Aggregate consolidated net worth of Borrower   
$             B.    Aggregate value of intangible assets of Borrower   
$             C.    Equity of Borrower that is transferred to long term
liabilities associated with the annual accounting adjustment FAS 150   
$             D.    Tangible Net Worth (line A minus line B plus line C)   
$            

Is line D equal to or greater that the amount required above?

 

  

             No, not in compliance

  

             Yes, in compliance



--------------------------------------------------------------------------------

II.    Liquidity Ratio (Section 6.7(b))    Required:   

1.90 to 1.0

   Actual:       A.    Unrestricted cash, Cash Equivalents and Marketable
Securities      $                B.    Eligible Accounts      $               
C.    Liquidity (line A plus line B)      $                D.    Indebtedness
owing from Borrower to Bank      $                E    Liquidity Ratio (line C
divided by Line D)               to 1.0   

Is line E equal to or greater than 1.90 to 1.0?

 

  

             No, not in compliance

  

             Yes, in compliance



--------------------------------------------------------------------------------

III. EBITDA (Performance Pricing)

Required:             Trailing 12 month EBITDA of equal to or greater than Ten
Million Dollars ($ 10,000,000).

 

Actual:       A.    Earnings    $             B.    Income Taxes   
$             C.    Depreciation    $             D.    Amortization   
$             E    Stock Based Compensation Expense    $             F    EBITDA
(Line A plus line B plus line C plus line D plus line E)    $            

Is line F equal to or greater than the amount required above?

 

  

             No – LIBOR plus 2.50%

  

             Yes – LIBOR plus 2.00%



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF BORROWING

Peregrine Semiconductor Corporation

Date:                

 

TO: Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

Attention: CFD Operations

Email: CFDOperations@svb.com

    RMorey@svb.com

 

RE: Second Amended and Restated Loan and Security Agreement dated as of June 30,
2010 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and between Peregrine Semiconductor Corporation
(“Borrower”), and Silicon Valley Bank (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.5(a) of the Loan Agreement, of the borrowing of an Advance.

1. The Funding Date1, which shall be a Business Day, of the requested borrowing
is                         .

2. The Currency of the requested borrowing is [U.S. Dollars] [Euros] [Pounds
Sterling].

3. The aggregate amount of the requested Advance is [$] [€]
[£]                        .

4. The requested Advance shall consist of $                 of Prime Rate
Advances and [$] [€] [£]             of LIBOR Advances.

5. The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be                      months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:

(a) all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(b) no Event of Default has occurred and is continuing, or would result from
such proposed Advance; and

 

1 

Advance requests for LIBOR Advances must be submitted by 12:00 pm Pacific time
at least three (3) Business Days prior to Funding Date. Advance requests for
Prime Rate Advances must be submitted by 12:00 pm Pacific time on the Funding
Date.

 

1



--------------------------------------------------------------------------------

(c) the requested Advance will not cause the aggregate principal amount of the
outstanding Advances to exceed, as of the designated Funding Date, the
Availability Amount.

 

Borrower     Peregrine Semiconductor Corporation       By:           Name:      
    Title:    

For internal Bank use only

 

LIBOR Pricing Date

   LIBOR    LIBOR Variance   Maturity Date               %  

 

2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE OF CONVERSION/CONTINUATION

Peregrine Semiconductor Corporation

Date:            

 

TO: Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

Attention: CFD Operations

Email: CFDOperations@svb.com

RMorey@svb.com

 

RE: Second Amended and Restated Loan and Security Agreement dated as of June 30,
2010 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and between Peregrine Semiconductor Corporation
(“Borrower”), and Silicon Valley Bank (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.6 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:

1. The date of the [conversion] [continuation] is
                                        , 20         .

2. The aggregate amount of the proposed Advances to be [converted] is [$] [€]
[£]                          or [continued] is [$] [€] [£]                     .

3. The Advances are to be [converted into] [continued as] [LIBOR] [Prime Rate]
Advances.

4. The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be            months.

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

(a) all representations and warranties of Borrower stated in the Loan Agreement
are true, accurate and complete in all material respects as of the date hereof;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(b) no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation]; and



--------------------------------------------------------------------------------

(c) the requested [conversion] [continuation] will not cause the aggregate
principal amount of the outstanding Advances to exceed, as of the designated
Funding Date, (i) [the lesser of (A)] the Revolving Line [or (B) the Borrowing
Base] minus (ii) the amount of all outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit [and any Letter of Credit Reserve),
minus (iii) the FX Reduction Amount, and minus (iv) the aggregate outstanding
principal amount of any Advances [(including any amounts used for Cash
Management Services)].

 

Borrower     Peregrine Semiconductor Corporation       By:           Name:      
    Title:    

For internal Bank use only

 

LIBOR Pricing Date

   LIBOR    LIBOR Variance   Maturity Date               %  